Citation Nr: 1816120	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  16-45 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen the previously denied and final claim of service connection for residuals of a myocardial infarction.

2. Whether new and material evidence has been submitted sufficient to reopen the previously denied and final claim of service connection for diabetes mellitus,

3. Whether new and material evidence has been submitted sufficient to reopen the previously denied and final claim of service connection for bilateral peripheral neuropathy of the upper extremities.

4. Whether new and material evidence has been submitted sufficient to reopen the previously denied and final claim of service connection for bilateral peripheral neuropathy of the lower extremities.

5. Entitlement to service connection for residuals of a myocardial infarction.

6. Entitlement to service connection for diabetes mellitus.

7. Entitlement to service connection for bilateral peripheral neuropathy of the upper extremities.

8. Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

As a matter of background, the issues of whether new and material evidence had been submitted to reopen the claims of service connection for residuals of myocardial infarction, diabetes mellitus, and upper and lower extremity peripheral neuropathy previously came before the Board in May 2017, at which time the Board denied the claims.  The Veteran appealed that denial to the Court of Appeals for Veterans Claims (Court), and in October 2017, the Board granted a Joint Motion for Remand (JMR) of those issues to the Board, for further consideration.  The issues are now returned to the Board for consideration as ordered in the JMR.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. New and material evidence has been submitted sufficient to reopen the previously denied and final claim of service connection for a heart condition.

2. New and material evidence has been submitted sufficient to reopen the previously denied and final claim of service connection for diabetes mellitus.

3. New and material evidence has been submitted sufficient to reopen the previously denied and final claim of service connection for a bilateral upper extremity peripheral neuropathy.

4. New and material evidence has been submitted sufficient to reopen the previously denied and final claim of service connection for a bilateral lower extremity peripheral neuropathy.

5. The Veteran was not exposed to herbicides during active service.

6. The Veteran did not suffer from an in-service incident, illness or injury to which his residuals of myocardial infarction may be etiologically linked; it did not have onset within one year of separation from active service.

7. The Veteran did not suffer from an in-service incident, illness or injury to which his diabetes mellitus may be etiologically linked; it is not otherwise related to any incident of active service. 

8. The Veteran did not suffer from an in-service incident, illness or injury to which his upper extremity peripheral neuropathy  may be etiologically linked; it is not otherwise related to any incident of active service.

9. Veteran did not suffer from an in-service incident, illness or injury to which his lower extremity peripheral neuropathy  may be etiologically linked; it is not otherwise related to any incident of active service.


CONCLUSIONS OF LAW

1. New and material evidence having been submitted, the claim of service connection for a heart condition is reopened.  38 U.S.C. §§ 5108, 7104 (2012); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).

2. New and material evidence having been submitted, the claim of service connection for diabetes mellitus is reopened.  38 U.S.C. §§ 5108, 7104; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103.

3. New and material evidence having been submitted, the claim of service connection for bilateral upper extremity peripheral neuropathy is reopened.  38 U.S.C. §§ 5108, 7104; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103.

4. New and material evidence having been submitted, the claim of service connection for bilateral lower extremity peripheral neuropathy is reopened.  38 U.S.C. §§ 5108, 7104; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103.

5. The criteria for service connection of residuals of myocardial infarction have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.313 (2017).  

6. The criteria for service connection of diabetes mellitus have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.313.

7. The criteria for service connection of bilateral upper extremity peripheral neuropathy have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.313.

8. The criteria for service connection of bilateral lower extremity peripheral neuropathy have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.313


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  Here, the duty to notify was satisfied by way of a letter sent in June 2013.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA and private treatment records, service treatment records, military personnel records,  various medical treatise and internet articles provided by the Veteran, Army and Air Force studies and other correspondence submitted by the Veteran, maps and other photographs submitted by the Veteran, and statements and affidavits from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

New and Material Evidence

The Veteran seeks to reopen the previously denied and final claims of service connection for a heart condition, diabetes mellitus, and upper and lower extremity peripheral neuropathy.  

If a claim was previously denied by a RO or Board decision, and that RO or Board decision became final, then the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).  Even if the RO (in a rating decision, statement of the case, or supplemental statement of the case) has already determined that new and material evidence has been submitted, in the appeal, a new and material evidence analysis must still be completed by the Board.  The requirement for the submission of new and material evidence is a jurisdictional prerequisite in order for a claimant to obtain review of a previously denied and final decision.  38 U.S.C. §§ 5108, 7104(b) (2012).  In short, Board is under the statutory obligation to conduct a de novo review of the new and material evidence issue prior to adjudicating the underlying claims.    

Under 38 C.F.R. § 3.104(a), a decision of the rating agency shall be final and binding . . . as to conclusions based on the evidence on file at the time VA issues written notification in accordance with 38 U.S.C. § 5104.  A determination on a claim by the Agency of Original Jurisdiction (AOJ), of which the claimant is properly notified, is final if an appeal is not timely perfected.  38 C.F.R. § 20.1103 (2017).  A rating decision becomes final one year after its issuance, unless a Notice of disagreement is filed.  38 C.F.R. § 20.302(a) (2017).  If a notice of disagreement is filed, and a statement of the case is subsequently issued, a substantive appeal must be filed within 60 days from the date that the AOJ mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of the mailing of the underlying rating decision, which ever period ends later.  38 C.F.R. § 20.302(b).

In general terms, "new" evidence is evidence that was not of record at the time that the prior final RO or Board decision was issued.  "Material" evidence is evidence that addresses the element(s) of service connection that were deficient (and therefore the basis of denial) in the prior final RO or Board decision.  See 38 C.F.R. § 3.156(a) (2017).  The United States Court of Appeals for the Federal Circuit (Federal Court) has indicated that evidence may be considered new and material if it contributes, "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 115 F. 3d. 1356, 1363 (Fed. Cir. 1998).  

The claims on appeal were originally denied in an October 2009 rating decision.  The claim of service connection for a heart disorder was readjudicated in November 2010 under the holdings in Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); and Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  The Veteran did not appeal those claims, nor did he submit any new evidence within one year of the issuance of the applicable rating decisions, and the claims became final.  See Buie v. Shinseki, 24 Vet. App. 242 (2011).  

Critical to the Board's analysis of this case, the Board observes that the claims are brought as secondary to herbicide exposure.  Therefore, the question of whether the Veteran was, in fact, exposed to herbicides at is at issue in this matter (the issue itself is to be addressed in more detail below).  The Veteran claims that he was exposed to herbicides at Korat Royal Thai Air Force Base (RTAFB) during active service.  

The Board previously denied reopening the claims on appeal because the fact that the Veteran was stationed at Korat RTAFB during active service was known at the time of the prior denial, and the Board concluded that the Veteran had not submitted any evidence to prove that he was exposed to herbicides at Korat RTAFB.  The Court subsequently granted the JMR, in which the parties agreed that the Board had failed to consider the Veteran's own lay statements regarding his time at Korat RTAFB.  The Board must now consider those statements.

The Veteran has submitted an affidavit in which he describes his service, his military occupational specialty, as well as his recollections of his time at Korat RTAFB.  This evidence is new in that it was not of record at the time of the 2009 and 2010 rating decisions.  It is material in that it dresses a deficient criteria of service connection, namely, an in-service incident, in this case a possible in-service exposure to herbicides.  As such, the claims are reopened.  To this limited extent the claims are granted.

Service Connection

The Veteran seeks service connection for residuals of a myocardial infarction, diabetes mellitus, and upper and lower extremity peripheral neuropathy.  

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).  In addition, certain chronic diseases, including cardiovascular-renal disease, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Further, if a veteran was exposed to an herbicide agent during active military, naval, or air service in Vietnam, then certain diseases, such as ischemic heart disease, type II diabetes mellitus, and early-onset peripheral neuropathy, shall be service connected even though there is no record of such disease during service.  For the purposes of this section, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 U.S.C. § 1116 (2012); 38 C.F.R. §§ 3.307(a)(6), 3.309(e), 3.313 (2017).

"Service in Vietnam" for purposes of applying the herbicide presumption includes service in the waters offshore or service in other locations of the conditions of service involved duty or visitation to Vietnam from January 9, 1962 to May 7, 1975.  See 38 U.S.C. § 1116 (a)(3) (2012); 38 C.F.R. §§ 3.307 (a)(6)(iii), 3.313(a) (2017).   However, in addition to exposure within the Republic of Vietnam, exposure to herbicide agents has been noted to have occurred in various places, including Thailand.  VA has determined that U.S. Air Force Veterans who served on RTAFBs at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang, near the air base perimeter anytime between February 28, 1961 and May 7, 1975, may have been exposed to herbicides.  

Particularly, to benefit from the presumption of herbicide exposure at one of the above listed air bases, a veteran must have served as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty, performance evaluation, or other credible evidence.  See M21-1MR, Part IV, Subpart ii, Chapter 1, Section H.5.a-b (January 22, 2018).  

The Veteran asserts that he was exposed to herbicides during service at the Korat RTAFB.  At the outset, the Board has reviewed the Veteran's military personnel records and confirmed service at Korat RTAFB between November 1966 and March 1970.   His military personnel records list his military occupational specialties during that time as "fixed cryptographical equipment repairman" and "administrative supervisor."  His DD-214 for the period he spent in Thailand gives his military occupational specialty as "administrative specialist" with the civilian equivalent of "office manager."

A VA Formal finding, dated in November 2015 concluded that there is insufficient evidence of record to concede exposure to herbicides while stationed in Thailand.  
Additionally, correspondence from the Department of the Air Force received in March 2016 indicates that, other than 1964 testing on the Pranburi Military Reservation, there were no records of tactical herbicide storage or use in Thailand.  Nevertheless, although the Thailand CHECO Report does not report the use of tactical herbicides on allied bases in Thailand, it does indicate sporadic use of non-tactical herbicides within fenced perimeters.  Therefore, if a Veteran's military occupational specialty or unit is one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides, including herbicides.  The only Air Force Specialties identified as having such possible exposure were security policeman, security patrol dog handler, and member of a security police squadron.  Otherwise, there must be credible evidence that the Veteran was near the air base perimeter, such as shown by evidence of daily work duties or performance evaluation reports, in order for exposure to be conceded.  

The Veteran has asserted in a September 2015 affidavit that he was stationed in Korat Thailand between 1965 and 1970.  He states that during deployment he was assigned as a fixed cryptographic equipment repairman, and also worked in logistics and administration.  As a cryptographic equipment repairman, he was responsible for the general maintenance of the fixed cryptographic systems communications security equipment.  He stated that, "as far as [he] can remember, the barracks and mess halls were close to the perimeter at the Korat base."  He stated that he traveled to work by walking or riding a bicycle.  During downtime, he would go downtown, located off base, to the local bars for entertainment.  He asserts that rainfall frequently came through the base, indicating his opinion that any contaminants that were sprayed around the perimeter would be washed inward to the base.  He recalled being advised not to drink the water during his tour.  

After a careful review of all evidence in the record, the Board finds that herbicide exposure should not be conceded.  Although the Veteran does have confirmed service at the Korat RTAFB, his DD-214 and other military personnel records confirm his military occupational specialty as a cryptographic equipment repairman and administrative specialist only.  There is no evidence in his personnel records, or his service treatment records indicating that he ever served as a security policeman, security patrol dog handler, or security police squadron member.  The Veteran has not indicated that he served in such a capacity, nor has he stated that his work on base took him to the actual perimeter of the base.  

Regarding the Veteran's statements that going to the border of the base was not off-limits, and that he frequently crossed the border to go off base, the Veteran is certainly competent to provide such testimony as to facts of which he has firsthand knowledge.  38 C.F.R. § 3.159(a)(2) (2017).   However, once a piece of evidence is found to be competent, the Board must then consider the credibility of such evidence.   In this case, the Board finds that the Veteran's statements are less credible than the confirmed military personnel records.  The statement was made long after separation from service, and included the qualifying statement "as far as I can remember," indicating that perhaps his recollection is less than 100 percent reliable.  

Further, the statement itself is limited in its description of what allegedly took him to the perimeter of the base regularly.  He has not provided any detailed descriptions of the border of the base, nor has he indicated that his work took him there at any point.  On the contrary, the Board has reviewed the Veteran's military personnel and service treatment records, which do not document any period where he would have been stationed at the perimeter of the RTAFB.  In short, the Board finds the Veteran's own statements, while certainly sufficient to reopen the claims based on status as new and material evidence, they are insufficient to support the underlying claim.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (providing factors to consider when assessing the credibility of lay evidence, to include facial plausibility, internal consistency, consistency with other evidence, self-interest or bias, bad character, malingering, erroneous recollection, time of creation of evidence, and combat vs. non-combat situation).   See also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (the Board is not obligated to accept as fact statements made regarding non-medical activities, such as where the Veteran was located at any given time).

The additional evidence submitted by the Veteran included numerous treatises regarding potential exposure to herbicides in Thailand, to include excerpts from Department of the Airforce, Project QHECO, Southeast Asia Report: Base Defense in Thailand; Department of the Army, Headquarters, Field Marshal Tactical Deployment of Herbicides; Department of the Army supply Bulletin, Herbicides, Pest Control, and Disinfectants; May 2010 Compensation and Pension Service Bulletin; a redacted copy of a Department of Defense, Armed Forces Pest Management Board Memorandum; and photographs and maps of the Korat RTAFB.  While this additional evidence discussed herbicide use in Thailand, none of this evidence establishes that the Veteran was personally exposed to herbicides during his period of active service.  

In sum, the Board has considered the entire record, but found insufficient evidence to concede herbicide exposure by virtue of his service at Korat RTAFB.  As exposure is not conceded, presumptive service-connection based on herbicide exposure is denied.  

Having concluded the above, the Board must also consider direct service connection.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).
A review of the record confirms a present diagnosis of residuals of myocardial infarction; diabetes mellitus, and upper and lower extremity peripheral neuropathy.  However, a review of the Veteran's service treatment records do not reveal any in-service incident, illness or injury to which his present disabilities may be etiologically linked.  Neither has the Veteran, at any point in time, asserted that any of these disabilities was first manifested directly in service.  The contemporary treatment records submitted since the prior denial do not link any of these disabilities to service nor is there any medical opinion of record which would possibly link any of the disabilities on appeal to active service.  As such, the claims fail the second criteria of direct service connection, namely, an in-service incident, illness or injury to which the present disability may be etiologically linked.  

Finally, to the extent that cardiovascular-renal disease may be presumptively service connected as a chronic disease, the record is silent of any evidence indicating that the Veteran's heart disease was diagnosed within one year of separation from service, the applicable presumptive period for that disability.  As such, service connection must be denied for that disability on a presumptive basis as well.  

In sum, the Veteran did not suffer an in-service incident or illness to which his present disability may be linked; was not exposed to herbicides during active service; nor did his heart disease manifest within one year of active service.  As such, the service connection claims must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claims, that doctrine does not apply.  See 38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2017).


ORDER

New and material evidence having been submitted, the previously denied and final claim of service connection for a heart condition is reopened.

New and material evidence having been submitted, the previously denied and final claim of service connection for diabetes mellitus is reopened.

New and material evidence having been submitted, the previously denied and final claim of service connection for bilateral upper extremity peripheral neuropathy is reopened.

New and material evidence having been submitted, the previously denied and final claim of service connection for bilateral lower extremity peripheral neuropathy is reopened.

Service connection for residuals of myocardial infarction is denied.


Service connection for diabetes mellitus is denied.

Service connection for bilateral upper extremity peripheral neuropathy is denied.  

Service connection for bilateral upper extremity peripheral neuropathy is denied.




____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


